Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 10/27/2022, claims 1-20 are pending for examination.
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 - page 17 (all), filed
10/27/2022, with respect to claims 1 - 20 have been fully considered.
Applicant first argument is that the references, alone or in any combination, do not teach a packet reflect subsystem in a server device that receives a host Ethernet data packet that was generated by a host device from a networking device, provides a packet reflect table entry that includes a networking device address of the networking device in a packet reflect table based on the host Ethernet data packet, generates a host Internet Protocol (IP) data packet that includes a packet reflect table entry identifier for the packet reflect table entry based on the host Ethernet data packet, and transmits the host IP data packet, along with a packet processing subsystem in the server device that receives the host IP data packet from the packet reflect subsystem, generates a server IP data packet that includes the packet reflect table entry identifier, and transmits the server IP data packet to the packet reflect subsystem, with the packet reflect subsystem receiving the server IP data packet from the packet processing subsystem, using the packet reflect table entry identifier in the server IP data packet to identify the packet reflect table entry in the packet reflect table, retrieving the networking device address from the packet reflect table entry, and generating and transmitting a server Ethernet data packet to the networking device using the networking device address, as recited by original independent claim 1, and as substantially recited by original independent claims 7 and 14.
In response to applicant's argument the examiner respectfully disagrees with the
argument above. The combination of Matthews and Yan teach these limitations as claimed. Under the broadest reasonable interpretation the combination of Matthews and Yan teach " A packet reflect system, comprising: a packet reflect subsystem that is included in a server device and that is configured to: receive, from a networking device, a host Ethernet data packet that was generated by a host device; provide, in a packet reflect table based on the host Ethernet data packet, a packet reflect table entry that includes a networking device address of the networking device; generate, based on the host Ethernet data packet, a host Internet Protocol (IP) data packet that includes a packet reflect table entry identifier for the packet reflect table entry; and transmit the host IP data packet; and a packet processing subsystem that is included in the server device and that is configured to: receive, from the packet reflect subsystem, the host IP data packet; generate a server IP data packet that includes the packet reflect table entry identifier; and transmit, to the packet reflect subsystem, the server IP data packet, wherein the packet reflect subsystem is configured to: receive, from the packet processing subsystem, the server IP data packet; use the packet reflect table entry identifier in the server IP data packet to identify the packet reflect table entry in the packet reflect table; retrieve, from the packet reflect table entry, the networking device address; and generate and transmit, to the networking device using the networking device address, a server Ethernet data packet", as recited in claim 1.
Applicant second argument is that the OA admits that Matthews does not disclose the majority of the operations recited in the claims, but argues that those operations are taught in Yan. Applicant submits that Yan does not teach a packet reflect subsystem providing a packet reflect table entry including a networking device address of the networking device in a packet reflect table based on the host Ethernet data packet, generating a host IP data packet that includes a packet reflect table entry identifier for the packet reflect table entry based on the host Ethernet data packet, and transmitting the host IP data packet.
In response to applicant's argument the examiner respectfully disagrees with the
argument above. The combination of Matthews and Yan teach the claim and the mapping is as follows:
A packet reflect system, comprising: (Matthews, col49 ln 1-10 teaches a system [packet reflect system] comprises a network of nodes, each of the nodes being a network device configured to send, receive, and forward packets over the network, the nodes including:…. reflecting nodes configured to reflect certain of the selected packets back to the sending nodes).
a packet reflect subsystem that is included in a server device and that is configured to: 
receive, from a networking device, a host Ethernet data packet that was generated by a host device; (Matthews, col58 ln 29-35 teaches information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server [server device], which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
from a networking device, a host Ethernet data packet that was generated by a host device (Matthews, col15 ln 15-28 block 310 comprises sending a packet, such as a packet 205, from a source node. The packet is addressed to a destination node. The packet is sent out of a port of the source node that corresponds to one of a plurality of possible paths to the destination node….Block 315 comprises the packet arriving at an intermediate hop [from a networking device] along the path from the source node to the destination node.).
a packet processing subsystem that is included in the server device and that is configured to: receive, from the packet reflect subsystem, the host IP data packet; (Matthews, col58 ln 29-35 information received via a network link 1820 may be interpreted and/or processed by a software component [a packet processing subsytem] of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
wherein the packet reflect subsystem is configured to: 
receive, from the packet processing subsystem, the server IP data packet; (Matthews, col58 ln 29-35 information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
provide, in a packet reflect table based on the host Ethernet data packet, a packet reflect table entry that includes a networking device address of the networking device (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generate, based on the host Ethernet data packet, a host Internet Protocol (IP) data packet that includes a packet reflect table entry identifier for the packet reflect table entry; and transmit the host IP data packet; and (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
generate a server IP data packet that includes the packet reflect table entry identifier; and transmit, to the packet reflect subsystem, the server IP data packet, (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
use the packet reflect table entry identifier in the server IP data packet to identify the packet reflect table entry in the packet reflect table; (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
retrieve, from the packet reflect table entry, the networking device address; and (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generate and transmit, to the networking device using the networking device address, a server Ethernet data packet. (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
Ethernet data packet (Yan, par0009 teaches the first MAC address as a destination MAC address to perform Ethernet encapsulation on the second packet to form a first Ethernet packet; and sending, by the first service node instance, the first Ethernet packet to a device that has the first MAC address).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US10389643B1) hereinafter Matthews in view of Yan (US20160006656A1) hereinafter Yan. 
As per claim 1. A packet reflect system, comprising: (Matthews, col49 ln 1-10 teaches a system [packet reflect system] comprises a network of nodes, each of the nodes being a network device configured to send, receive, and forward packets over the network, the nodes including:…. reflecting nodes configured to reflect certain of the selected packets back to the sending nodes).
a packet reflect subsystem that is included in a server device and that is configured to: 
receive, from a networking device, a host Ethernet data packet that was generated by a host device; (Matthews, col58 ln 29-35 teaches information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server [server device], which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
from a networking device, a host Ethernet data packet that was generated by a host device (Matthews, col15 ln 15-28 block 310 comprises sending a packet, such as a packet 205, from a source node. The packet is addressed to a destination node. The packet is sent out of a port of the source node that corresponds to one of a plurality of possible paths to the destination node….Block 315 comprises the packet arriving at an intermediate hop [from a networking device] along the path from the source node to the destination node.).
a packet processing subsystem that is included in the server device and that is configured to: receive, from the packet reflect subsystem, the host IP data packet; (Matthews, col58 ln 29-35 information received via a network link 1820 may be interpreted and/or processed by a software component [a packet processing subsytem] of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
wherein the packet reflect subsystem is configured to: 
receive, from the packet processing subsystem, the server IP data packet; (Matthews, col58 ln 29-35 information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
          Matthews does not explicitly discloses provide, in a packet reflect table based on the host Ethernet data packet, a packet reflect table entry that includes a networking device address of the networking device; generate, based on the host Ethernet data packet, a host Internet Protocol (IP) data packet that includes a packet reflect table entry identifier for the packet reflect table entry; and transmit the host IP data packet; and generate a server IP data packet that includes the packet reflect table entry identifier; and transmit, to the packet reflect subsystem, the server IP data packet, wherein the packet reflect subsystem is configured to: receive, from the packet processing subsystem, the server IP data packet; use the packet reflect table entry identifier in the server IP data packet to identify the packet reflect table entry in the packet reflect table; retrieve, from the packet reflect table entry, the networking device address; and generate and transmit, to the networking device using the networking device address, a server Ethernet data packet.
          Yan however discloses provide, in a packet reflect table based on the host Ethernet data packet, a packet reflect table entry that includes a networking device address of the networking device (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generate, based on the host Ethernet data packet, a host Internet Protocol (IP) data packet that includes a packet reflect table entry identifier for the packet reflect table entry; and transmit the host IP data packet; and (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
generate a server IP data packet that includes the packet reflect table entry identifier; and transmit, to the packet reflect subsystem, the server IP data packet, (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
use the packet reflect table entry identifier in the server IP data packet to identify the packet reflect table entry in the packet reflect table; (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
retrieve, from the packet reflect table entry, the networking device address; and (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generate and transmit, to the networking device using the networking device address, a server Ethernet data packet. (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
Ethernet data packet (Yan, par0009 teaches the first MAC address as a destination MAC address to perform Ethernet encapsulation on the second packet to form a first Ethernet packet; and sending, by the first service node instance, the first Ethernet packet to a device that has the first MAC address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of provide, in a packet reflect table based on the host Ethernet data packet, a packet reflect table entry that includes a networking device address of the networking device; generate, based on the host Ethernet data packet, a host Internet Protocol (IP) data packet that includes a packet reflect table entry identifier for the packet reflect table entry; and transmit the host IP data packet; and generate a server IP data packet that includes the packet reflect table entry identifier; and transmit, to the packet reflect subsystem, the server IP data packet, wherein the packet reflect subsystem is configured to: receive, from the packet processing subsystem, the server IP data packet; use the packet reflect table entry identifier in the server IP data packet to identify the packet reflect table entry in the packet reflect table; retrieve, from the packet reflect table entry, the networking device address; and generate and transmit, to the networking device using the networking device address, a server Ethernet data packet, as taught by Yan in the system of Matthews, so different service processing may need to be provided for different packet flows, not one type of service processing is performed on a packet flow, but the network implement efficient multiple types of service processing on a packet flow, see Yan, par0004.

As per claim 2.  Matthews and Yan disclose the system of claim 1.
          Matthews does not explicitly discloses wherein the host Ethernet data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the networking device address as a next hop Media Access Control (MAC) address.
          Yan however discloses wherein the host Ethernet data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and (Yan, par0057 teaches a packet flow is identified by using 5-tuple information (a source address, a destination address, a source port, a destination port, and a protocol number) of the first packet).
the networking device address as a next hop Media Access Control (MAC) address. (Yan, par0064 teaches the first packet is a first Ethernet packet, the first next-hop address is a first next-hop MAC address, and that the first service node instance sends the third packet to a device that has the first next-hop MAC address includes: the first service node instance replaces a destination MAC address in the third packet with the first next-hop MAC address to form a fourth Ethernet packet; and the first service node instance sends the fourth Ethernet packet to a device that has the first next-hop MAC address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the host Ethernet data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the networking device address as a next hop Media Access Control (MAC) address, as taught by Yan in the system of Matthews, so different service processing may need to be provided for different packet flows, not one type of service processing is performed on a packet flow, but the network implement efficient multiple types of service processing on a packet flow, see Yan, par0004.

As per claim 14. A method for performing packet reflect operations, comprising:  (Matthews, col49 ln 1-10 teaches a system comprises a network of nodes, each of the nodes being a network device configured to send, receive, and forward packets over the network, the nodes including:…. reflecting nodes configured to reflect certain of the selected packets back to the sending nodes).
receiving, by a packet reflect subsystem in a server device from a first networking device, a first host Ethernet data packet that was generated by a host device;  (Matthews, col58 ln 29-35 teaches information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
from a first networking device, a first host Ethernet data packet that was generated by a host device; (Matthews, col15 ln 15-28 block 310 comprises sending a packet, such as a packet 205, from a source node. The packet is addressed to a destination node. The packet is sent out of a port of the source node that corresponds to one of a plurality of possible paths to the destination node….Block 315 comprises the packet arriving at an intermediate hop along the path from the source node to the destination node.).
receiving, by the packet reflect subsystem from the packet processing subsystem, a first server device IP data packet including the first packet reflect table entry identifier;  (Matthews, col58 ln 29-35 information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
          Matthews does not explicitly discloses providing, by the packet reflect subsystem in a packet reflect table based on the first host Ethernet data packet, a first packet reflect table entry that includes a first networking device address of the first networking device; generating, by the packet reflect subsystem based on the first host Ethernet data packet, a first host Internet Protocol (IP) data packet that includes a first packet reflect table entry identifier for the first packet reflect table entry; transmitting, by the packet reflect subsystem to a packet processing subsystem in the server device, the first host IP data packet; using, by the packet reflect subsystem, the first packet reflect table entry identifier to identify the first packet reflect table entry in the packet reflect table; retrieving, by the packet reflect subsystem from the first packet reflect table entry, the first networking device address; and generating and transmitting, by the packet reflect subsystem to the first networking device using the first networking device address, a first server device Ethernet data packet.
          Yan however discloses providing, by the packet reflect subsystem in a packet reflect table based on the first host Ethernet data packet, a first packet reflect table entry that includes a first networking device address of the first networking device;  (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generating, by the packet reflect subsystem based on the first host Ethernet data packet, a first host Internet Protocol (IP) data packet that includes a first packet reflect table entry identifier for the first packet reflect table entry; transmitting, by the packet reflect subsystem to a packet processing subsystem in the server device, the first host IP data packet; (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
using, by the packet reflect subsystem, the first packet reflect table entry identifier to identify the first packet reflect table entry in the packet reflect table; (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
retrieving, by the packet reflect subsystem from the first packet reflect table entry, the first networking device address; and (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generating and transmitting, by the packet reflect subsystem to the first networking device using the first networking device address, a first server device Ethernet data packet. (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
Ethernet data packet (Yan, par0009 teaches the first MAC address as a destination MAC address to perform Ethernet encapsulation on the second packet to form a first Ethernet packet; and sending, by the first service node instance, the first Ethernet packet to a device that has the first MAC address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of providing, by the packet reflect subsystem in a packet reflect table based on the first host Ethernet data packet, a first packet reflect table entry that includes a first networking device address of the first networking device; generating, by the packet reflect subsystem based on the first host Ethernet data packet, a first host Internet Protocol (IP) data packet that includes a first packet reflect table entry identifier for the first packet reflect table entry; transmitting, by the packet reflect subsystem to a packet processing subsystem in the server device, the first host IP data packet; using, by the packet reflect subsystem, the first packet reflect table entry identifier to identify the first packet reflect table entry in the packet reflect table; retrieving, by the packet reflect subsystem from the first packet reflect table entry, the first networking device address; and generating and transmitting, by the packet reflect subsystem to the first networking device using the first networking device address, a first server device Ethernet data packet, as taught by Yan in the system of Matthews, so different service processing may need to be provided for different packet flows, not one type of service processing is performed on a packet flow, but the network implement efficient multiple types of service processing on a packet flow, see Yan, par0004.

As per claim 15.  Matthews and Yan disclose the method of claim 14.
          Matthews does not explicitly discloses wherein the first host Ethernet data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the first networking device address as a next hop Media Access Control (MAC) address.
          Yan however discloses wherein the first host Ethernet data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and (Yan, par0057 teaches a packet flow is identified by using 5-tuple information (a source address, a destination address, a source port, a destination port, and a protocol number) of the first packet).
the first networking device address as a next hop Media Access Control (MAC) address. (Yan, par0064 teaches the first packet is a first Ethernet packet, the first next-hop address is a first next-hop MAC address, and that the first service node instance sends the third packet to a device that has the first next-hop MAC address includes: the first service node instance replaces a destination MAC address in the third packet with the first next-hop MAC address to form a fourth Ethernet packet; and the first service node instance sends the fourth Ethernet packet to a device that has the first next-hop MAC address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first host Ethernet data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the first networking device address as a next hop Media Access Control (MAC) address, as taught by Yan in the system of Matthews, so different service processing may need to be provided for different packet flows, not one type of service processing is performed on a packet flow, but the network implement efficient multiple types of service processing on a packet flow, see Yan, par0004.

As per claim 20.  Matthews and Yan disclose the method of claim 14.
          Matthews further discloses second networking device (Matthews, col6 ln 47-52 teaches Different nodes 110 within a network 100 may send, receive, and/or relay data units at different communication levels, or layers. For instance, a first node 110 may send a data unit at the network layer (e.g. a TCP segment) to a second node 110 over a path that includes an intermediate node 110).
second data packet (Matthews, col50 ln 59-67 teaches for a second set of the packets, each packet in the second set meeting reflection criteria, each packet in the second set having been annotated with state information associated with the first network device and/or one or more other network devices in a path through which the packet has traveled, reflect the packets in the second set back to one or more collection points along paths through which the packets in the second set have respectively travelled).
further comprising: receiving, by the packet reflect subsystem from a second networking device, a second host Ethernet data packet that was generated by the host device  (Matthews, col58 ln 29-35 teaches information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
receiving, by the packet reflect subsystem from the packet processing engine, a second server device IP data packet including the second packet reflect table entry identifier  (Matthews, col58 ln 29-35 information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
packet reflect (Matthews, col49 ln 1-10 teaches a system comprises a network of nodes, each of the nodes being a network device configured to send, receive, and forward packets over the network, the nodes including:…. reflecting nodes configured to reflect certain of the selected packets back to the sending nodes).
          Matthews does not explicitly discloses providing, by the packet reflect subsystem in the packet reflect table based on the second host Ethernet data packet, a second packet reflect table entry that includes a second networking device address of the second networking device; generating, by the packet reflect subsystem based on the second host Ethernet data packet, a second host IP data packet that includes a second packet reflect table entry identifier for the second packet reflect table entry; transmitting, by the packet reflect subsystem to the packet processing engine, the second host IP data packet; using, by the packet reflect subsystem, the second packet reflect table entry identifier to identify the second packet reflect table entry in the packet reflect table; retrieving, by the packet reflect subsystem from the second packet reflect table entry, the second networking device address; and generating and transmitting, by the packet reflect subsystem to the second networking device using the second networking device address, a second server device Ethernet data packet.
          Yan however discloses providing, by the packet reflect subsystem in the packet reflect table based on the second host Ethernet data packet, a second packet reflect table entry that includes a second networking device address of the second networking device;  (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generating, by the packet reflect subsystem based on the second host Ethernet data packet, a second host IP data packet that includes a second packet reflect table entry identifier for the second packet reflect table entry; transmitting, by the packet reflect subsystem to the packet processing engine, the second host IP data packet; (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
using, by the packet reflect subsystem, the second packet reflect table entry identifier to identify the second packet reflect table entry in the packet reflect table;  (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
retrieving, by the packet reflect subsystem from the second packet reflect table entry, the second networking device address; and (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generating and transmitting, by the packet reflect subsystem to the second networking device using the second networking device address, a second server device Ethernet data packet (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
Ethernet data packet (Yan, par0009 teaches the first MAC address as a destination MAC address to perform Ethernet encapsulation on the second packet to form a first Ethernet packet; and sending, by the first service node instance, the first Ethernet packet to a device that has the first MAC address).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Yan further in view of DiBiasio  et al. (US20070192507A1) hereinafter DiBiasio.
As per claim 3.  Matthews and Yan disclose the system of claim 2. 
          Matthews and Yan do not explicitly disclose wherein the packet reflect table entry associates the host device address, the server device address, and the networking device address.
          DiBiasio however discloses wherein the packet reflect table entry associates the host device address, the server device address, and the networking device address. (DiBiasio, par0051 teaches table 700 includes a source address (SA) column 702, a source port column 704, a destination address (DA) column 706, a destination port column 708, a protocol column 710, a previous hop address column 712, and a queue selection strategy/queue column 713. Table 700 may also include a selected Per Hop Behavior (PHB) column 714).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the packet reflect table entry associates the host device address, the server device address, and the networking device address as taught by DiBiasio in the system of Matthews and Yan, so network traffic for different sources and sinks can be forwarded at different speeds or rates, thereby controlling the loss and/or delay experienced by the traffic, to take advantage of these services and resources, individual frames or packets can be marked so that intermediate devices will treat them in a predetermined manner., see DiBiasio, par0010.

As per claim 16.  Matthews and Yan disclose the method of claim 15. 
          Matthews and Yan do not explicitly disclose wherein the first packet reflect table entry associates the host device address, the server device address, and the first networking device address.
          DiBiasio however discloses wherein the first packet reflect table entry associates the host device address, the server device address, and the first networking device address. (DiBiasio, par0051 teaches table 700 includes a source address (SA) column 702, a source port column 704, a destination address (DA) column 706, a destination port column 708, a protocol column 710, a previous hop address column 712, and a queue selection strategy/queue column 713. Table 700 may also include a selected Per Hop Behavior (PHB) column 714).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first packet reflect table entry associates the host device address, the server device address, and the first networking device address as taught by DiBiasio in the system of Matthews and Yan, so network traffic for different sources and sinks can be forwarded at different speeds or rates, thereby controlling the loss and/or delay experienced by the traffic, to take advantage of these services and resources, individual frames or packets can be marked so that intermediate devices will treat them in a predetermined manner., see DiBiasio, par0010.

Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Yan further in view of  Shua et al. (US20100183014A1) hereinafter Shua, and further in view of Krishnan et al. (US20140307736A1) hereinafter Krishnan.
As per claim 4.  Matthews and Yan disclose the system of claim 1. 
          Matthews and Yan do not explicitly disclose wherein the host IP data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the packet reflect table entry identifier in a Type of Service (ToS) field.
          Shua however discloses wherein the host IP data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the packet reflect table entry identifier in a Type of Service (ToS) field. (Shua, par0045 teaches An IP-packet header 2 is shown in FIG. 1 having various fields including: a version field 4, an IHL field 6 (Internet header length), a TOS field 8 (type of service), a total-length field 10, an identification field 12, an IP-flags field 14 (e.g. x, D, and M), a fragment-offset field 16, a TTL field 18 (time to live), a protocol field 20, a header-checksum field 22, a source-address field 24, a destination-address field 26, and an IP-option field 28 (an optional field that is not common).).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the host IP data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the packet reflect table entry identifier in a Type of Service (ToS) field as taught by Shua in the system of Matthews and Yan, so packet tagging using IP indexing via dynamic-length prefix code provide an ability to distinguish between different identities that share the same IP address in order to allow the Policy Enforcement Point to give each one of the users his/her own network access, see Shua, par0004.
          Matthews,Yan and Shua do not explicitly disclose the packet reflect table entry identifier in a Type of Service (ToS) field.
          Krishnan however discloses the packet reflect table entry identifier in a Type of Service (ToS) field. (Krishnan, par0034 teaches a lookup table can have up to 15 match fields, such as ingress port, metadata, Ethernet source address, Ethernet destination address, Ethernet type, Virtual Local Area Network IDentity (VLAN ID), VLAN priority, MPLS label, MPLS traffic class, IPv4 (or IPv6) source address, IPv4 (or IPv6) destination address, IPv4 protocol/Address Resolution Protocol (ARP) opcode, IPV4 ToS bits, TCP/UDP/SCTP source port, TCP/UDP/SCTP destination port/ICMP code).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the packet reflect table entry identifier in a Type of Service (ToS) field as taught by Krishnan in the system of Matthews,Yan and Shua, so to forward a packet in a communication network, the network nodes often use multi-dimensional tables with associated rules, where the keys used for lookups in the multi-dimensional tables are formed from the multiple packet header fields, see Krishnan, par0004.

As per claim 5.  Matthews and Yan disclose the system of claim 1.
          Matthews and Yan do not explicitly disclose wherein the server IP data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the packet reflect table entry identifier in a Type of Service (ToS) field.
          Shua however discloses wherein the server IP data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the packet reflect table entry identifier in a Type of Service (ToS) field. (Shua, par0045 teaches An IP-packet header 2 is shown in FIG. 1 having various fields including: a version field 4, an IHL field 6 (Internet header length), a TOS field 8 (type of service), a total-length field 10, an identification field 12, an IP-flags field 14 (e.g. x, D, and M), a fragment-offset field 16, a TTL field 18 (time to live), a protocol field 20, a header-checksum field 22, a source-address field 24, a destination-address field 26, and an IP-option field 28 (an optional field that is not common).).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the server IP data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the packet reflect table entry identifier in a Type of Service (ToS) field as taught by Shua in the system of Matthews and Yan, so packet tagging using IP indexing via dynamic-length prefix code provide an ability to distinguish between different identities that share the same IP address in order to allow the Policy Enforcement Point to give each one of the users his/her own network access, see Shua, par0004.
          Matthews,Yan and Shua do not explicitly disclose the packet reflect table entry identifier in a Type of Service (ToS) field.
          Krishnan however discloses the packet reflect table entry identifier in a Type of Service (ToS) field (Krishnan, par0034 teaches a lookup table can have up to 15 match fields, such as ingress port, metadata, Ethernet source address, Ethernet destination address, Ethernet type, Virtual Local Area Network IDentity (VLAN ID), VLAN priority, MPLS label, MPLS traffic class, IPv4 (or IPv6) source address, IPv4 (or IPv6) destination address, IPv4 protocol/Address Resolution Protocol (ARP) opcode, IPV4 ToS bits, TCP/UDP/SCTP source port, TCP/UDP/SCTP destination port/ICMP code).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the packet reflect table entry identifier in a Type of Service (ToS) field as taught by Krishnan in the system of Matthews,Yan and Shua, so to forward a packet in a communication network, the network nodes often use multi-dimensional tables with associated rules, where the keys used for lookups in the multi-dimensional tables are formed from the multiple packet header fields, see Krishnan, par0004.

As per claim 17.  Matthews and Yan disclose the method of claim 14. 
          Matthews and Yan do not explicitly disclose wherein the first host IP data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field.
          Shua however discloses wherein the first host IP data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field. (Shua, par0045 teaches An IP-packet header 2 is shown in FIG. 1 having various fields including: a version field 4, an IHL field 6 (Internet header length), a TOS field 8 (type of service), a total-length field 10, an identification field 12, an IP-flags field 14 (e.g. x, D, and M), a fragment-offset field 16, a TTL field 18 (time to live), a protocol field 20, a header-checksum field 22, a source-address field 24, a destination-address field 26, and an IP-option field 28 (an optional field that is not common).).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first host IP data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field as taught by Shua in the system of Matthews and Yan, so packet tagging using IP indexing via dynamic-length prefix code provide an ability to distinguish between different identities that share the same IP address in order to allow the Policy Enforcement Point to give each one of the users his/her own network access, see Shua, par0004.
          Matthews,Yan and Shua do not explicitly disclose the first packet reflect table entry identifier in a Type of Service (ToS) field.
          Krishnan however discloses the first packet reflect table entry identifier in a Type of Service (ToS) field. (Krishnan, par0034 teaches a lookup table can have up to 15 match fields, such as ingress port, metadata, Ethernet source address, Ethernet destination address, Ethernet type, Virtual Local Area Network IDentity (VLAN ID), VLAN priority, MPLS label, MPLS traffic class, IPv4 (or IPv6) source address, IPv4 (or IPv6) destination address, IPv4 protocol/Address Resolution Protocol (ARP) opcode, IPV4 ToS bits, TCP/UDP/SCTP source port, TCP/UDP/SCTP destination port/ICMP code).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first packet reflect table entry identifier in a Type of Service (ToS) field as taught by Krishnan in the system of Matthews,Yan and Shua, so to forward a packet in a communication network, the network nodes often use multi-dimensional tables with associated rules, where the keys used for lookups in the multi-dimensional tables are formed from the multiple packet header fields, see Krishnan, par0004.

As per claim 18  Matthews and Yan disclose the method of claim 14.
          Matthews and Yan do not explicitly disclose wherein the first server device IP data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field.
          Shua however discloses wherein the first server device IP data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field. (Shua, par0045 teaches An IP-packet header 2 is shown in FIG. 1 having various fields including: a version field 4, an IHL field 6 (Internet header length), a TOS field 8 (type of service), a total-length field 10, an identification field 12, an IP-flags field 14 (e.g. x, D, and M), a fragment-offset field 16, a TTL field 18 (time to live), a protocol field 20, a header-checksum field 22, a source-address field 24, a destination-address field 26, and an IP-option field 28 (an optional field that is not common).).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first server device IP data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field as taught by Shua in the method of Matthews and Yan, so packet tagging using IP indexing via dynamic-length prefix code provide an ability to distinguish between different identities that share the same IP address in order to allow the Policy Enforcement Point to give each one of the users his/her own network access, see Shua, par0004.
          Matthews,Yan and Shua do not explicitly disclose the first packet reflect table entry identifier in a Type of Service (ToS) field.
          Krishnan however discloses the first packet reflect table entry identifier in a Type of Service (ToS) field (Krishnan, par0034 teaches a lookup table can have up to 15 match fields, such as ingress port, metadata, Ethernet source address, Ethernet destination address, Ethernet type, Virtual Local Area Network IDentity (VLAN ID), VLAN priority, MPLS label, MPLS traffic class, IPv4 (or IPv6) source address, IPv4 (or IPv6) destination address, IPv4 protocol/Address Resolution Protocol (ARP) opcode, IPV4 ToS bits, TCP/UDP/SCTP source port, TCP/UDP/SCTP destination port/ICMP code).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first packet reflect table entry identifier in a Type of Service (ToS) field as taught by Krishnan in the method of Matthews,Yan and Shua, so to forward a packet in a communication network, the network nodes often use multi-dimensional tables with associated rules, where the keys used for lookups in the multi-dimensional tables are formed from the multiple packet header fields, see Krishnan, par0004.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Yan further in view of Padebettu et al. (US20210321469A1) hereinafter Padebettu.
As per claim 6.  Matthews and Yan disclose the system of claim 1.
          Matthews and Yan do not explicitly disclose wherein the server Ethernet data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the networking device address as a next hop Media Access Control (MAC) address.
          Padebettu however discloses wherein the server Ethernet data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the networking device address as a next hop Media Access Control (MAC) address. (Padebettu, par0034 teaches the Ethernet packet may include a destination MAC address field, a source MAC address field, an Ethernet type field, an IPv4 packet field that includes the IP packet,…. IP packet may include a version field, a type field, a type of service field, a length field, an identification field, a flags field, a fragmentation offset field, a time to live field, a protocol field (e.g., indicating a UDP), a header checksum field, a source IP address, a destination IP address, an options field, a padding field, and an IP payload field).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the server Ethernet data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the networking device address as a next hop Media Access Control (MAC) address as taught by Padebettu in the system of Matthews and Yan, so access gateway function uses the identification information associated with the client device and the identification information associated with the PDU session to uniquely identify a tunnel and/or destination for the message, which prevents the message from being misrouted or lost by the core network, see Padebettu, par0010.

As per claim 19.  Matthews and Yan disclose the method of claim 14.
          Matthews and Yan do not explicitly disclose wherein the first server device Ethernet data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the first networking device address as a next hop Media Access Control (MAC) address.
          Padebettu however discloses wherein the first server device Ethernet data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the first networking device address as a next hop Media Access Control (MAC) address. (Padebettu, par0034 teaches the Ethernet packet may include a destination MAC address field, a source MAC address field, an Ethernet type field, an IPv4 packet field that includes the IP packet,…. IP packet may include a version field, a type field, a type of service field, a length field, an identification field, a flags field, a fragmentation offset field, a time to live field, a protocol field (e.g., indicating a UDP), a header checksum field, a source IP address, a destination IP address, an options field, a padding field, and an IP payload field).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first server device Ethernet data packet includes a server device address of the server device as a source IP address, a host device address of the host device as a destination IP address, and the first networking device address as a next hop Media Access Control (MAC) address as taught by Padebettu in the method of Matthews and Yan, so so access gateway function uses the identification information associated with the client device and the identification information associated with the PDU session to uniquely identify a tunnel and/or destination for the message, which prevents the message from being misrouted or lost by the core network, see Padebettu, par0010.

Claims 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US20200112477A1) hereinafter Bhatt in view of Matthews further in view of Yan.
As per claim 7. An Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide (Bhatt, par0030, 0036 teaches the information handling system may include memory, one or more processing resources such as a central processing unit (CPU) or hardware or software control logic. Additional components or the information handling system may include one or more storage devices,… As depicted in FIG. 1, processor subsystem 120 may comprise a system, device, or apparatus operable to interpret and/or execute program instructions and/or process data, and may include a microprocessor, microcontroller, digital signal processor (DSP), application specific integrated circuit (ASIC), or another digital or analog circuitry conFIG.d to interpret and/or execute program instructions and/or process data. In some embodiments, processor subsystem 120 may interpret and/or execute program instructions and/or process data stored locally (e.g., in memory subsystem 130 and/or another component of information handling system).
IHS IP data packet (Bhatt, par0034, 0038 teaches a device (e.g., a client IHS 100 or a server IHS 100) on network 110 may be addressed by a corresponding network address including, for example, an Internet protocol (IP) address,…. In IHS 100, I/O subsystem 140 may comprise a system, device, or apparatus generally operable to receive and/or transmit data [IHS IP data packet] to/from/within IHS 100).
          Bhatt does not explicitly discloses a packet reflect engine that is configured to: receive, from a first networking device, a first host Ethernet data packet that was generated by a host device; receive, from the packet processing engine, a first IHS IP data packet including the first packet reflect table entry identifier.
          Matthews however discloses a packet reflect engine that is configured to: (Matthews, col49 ln 1-10 teaches a system comprises a network of nodes, each of the nodes being a network device configured to send, receive, and forward packets over the network, the nodes including:…. reflecting nodes configured to reflect certain of the selected packets back to the sending nodes).
receive, from a first networking device, a first host Ethernet data packet that was generated by a host device;  (Matthews, col58 ln 29-35 teaches information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
receive, from the packet processing engine, a first IHS IP data packet including the first packet reflect table entry identifier;  (Matthews, col58 ln 29-35 information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a packet reflect engine that is configured to: receive, from a first networking device, a first host Ethernet data packet that was generated by a host device; receive, from the packet processing engine, a first IHS IP data packet including the first packet reflect table entry identifier, as taught by Matthews in the system of Bhatt, so nodes within a network are configured to adapt to changing path states, due to congestion, node failures, and other factors, detecting path state changes and reporting the changes back to a source using messages capable of traversing a routable network improve network reliability, see Matthews, col4 ln 37-44.
          Bhatt and Matthews do not explicitly disclose provide, in a packet reflect table based on the first host Ethernet data packet, a first packet reflect table entry that includes a first networking device address of the first networking device; generate, based on the first host Ethernet data packet, a first host Internet Protocol (IP) data packet that includes a first packet reflect table entry identifier for the first packet reflect table entry; transmit, to a packet processing engine, the first host IP data packet; use the first packet reflect table entry identifier to identify the first packet reflect table entry in the packet reflect table; retrieve, from the first packet reflect table entry, the first networking device address; and generate and transmit, to the first networking device using the first networking device address, a first IHS Ethernet data packet.
          Yan however discloses provide, in a packet reflect table based on the host Ethernet data packet, a packet reflect table entry that includes a networking device address of the networking device (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generate, based on the host Ethernet data packet, a host Internet Protocol (IP) data packet that includes a packet reflect table entry identifier for the packet reflect table entry; and transmit the host IP data packet; and (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
use the packet reflect table entry identifier in the server IP data packet to identify the packet reflect table entry in the packet reflect table; (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
retrieve, from the packet reflect table entry, the networking device address; and (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generate and transmit, to the networking device using the networking device address, a server Ethernet data packet. (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
Ethernet data packet (Yan, par0009 teaches the first MAC address as a destination MAC address to perform Ethernet encapsulation on the second packet to form a first Ethernet packet; and sending, by the first service node instance, the first Ethernet packet to a device that has the first MAC address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of provide, in a packet reflect table based on the first host Ethernet data packet, a first packet reflect table entry that includes a first networking device address of the first networking device; generate, based on the first host Ethernet data packet, a first host Internet Protocol (IP) data packet that includes a first packet reflect table entry identifier for the first packet reflect table entry; transmit, to a packet processing engine, the first host IP data packet; use the first packet reflect table entry identifier to identify the first packet reflect table entry in the packet reflect table; retrieve, from the first packet reflect table entry, the first networking device address; and generate and transmit, to the first networking device using the first networking device address, a first IHS Ethernet data packet, as taught by Yan in the IHS of Bhatt and Matthews, so different service processing may need to be provided for different packet flows, not one type of service processing is performed on a packet flow, but the network implement efficient multiple types of service processing on a packet flow, see Yan, par0004.

As per claim 8.  Bhatt, Matthews and Yan disclose the IHS of claim 7.
          Bhatt and Matthews do not explicitly disclose wherein the first host Ethernet data packet includes a host device address of the host device as a source IP address, an IHS address of the IHS as a destination IP address, and the first networking device address as a next hop Media Access Control (MAC) address.
          Yan however discloses wherein the first host Ethernet data packet includes a host device address of the host device as a source IP address, an IHS address of the IHS as a destination IP address, and (Yan, par0057 teaches a packet flow is identified by using 5-tuple information (a source address, a destination address, a source port, a destination port, and a protocol number) of the first packet).
the first networking device address as a next hop Media Access Control (MAC) address. (Yan, par0064 teaches the first packet is a first Ethernet packet, the first next-hop address is a first next-hop MAC address, and that the first service node instance sends the third packet to a device that has the first next-hop MAC address includes: the first service node instance replaces a destination MAC address in the third packet with the first next-hop MAC address to form a fourth Ethernet packet; and the first service node instance sends the fourth Ethernet packet to a device that has the first next-hop MAC address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first host Ethernet data packet includes a host device address of the host device as a source IP address, an IHS address of the IHS as a destination IP address, and the first networking device address as a next hop Media Access Control (MAC) address, as taught by Yan in the IHS of Matthews, so different service processing may need to be provided for different packet flows, not one type of service processing is performed on a packet flow, but the network implement efficient multiple types of service processing on a packet flow, see Yan, par0004.

As per claim 13.  Bhatt, Matthews and Yan disclose the IHS of claim 7.
          Bhatt further discloses IHS IP data packet (Bhatt, par0034, 0038 teaches a device (e.g., a client IHS 100 or a server IHS 100) on network 110 may be addressed by a corresponding network address including, for example, an Internet protocol (IP) address,…. In IHS 100, I/O subsystem 140 may comprise a system, device, or apparatus generally operable to receive and/or transmit data [IHS IP data packet] to/from/within IHS 100).
          Bhatt does not explicitly discloses second networking device, second data packet, wherein packet reflect engine that is configured to: receive, from a second networking device, a second host Ethernet data packet that was generated by the host device; receive, from the packet processing engine, a second IHS IP data packet including the second packet reflect table entry identifier.
          Matthews however discloses second networking device (Matthews, col6 ln 47-52 teaches Different nodes 110 within a network 100 may send, receive, and/or relay data units at different communication levels, or layers. For instance, a first node 110 may send a data unit at the network layer (e.g. a TCP segment) to a second node 110 over a path that includes an intermediate node 110).
second data packet (Matthews, col50 ln 59-67 teaches for a second set of the packets, each packet in the second set meeting reflection criteria, each packet in the second set having been annotated with state information associated with the first network device and/or one or more other network devices in a path through which the packet has traveled, reflect the packets in the second set back to one or more collection points along paths through which the packets in the second set have respectively travelled).
wherein packet reflect engine that is configured to: (Matthews, col49 ln 1-10 teaches a system comprises a network of nodes, each of the nodes being a network device configured to send, receive, and forward packets over the network, the nodes including:…. reflecting nodes configured to reflect certain of the selected packets back to the sending nodes).
receive, from a second networking device, a second host Ethernet data packet that was generated by the host device;  (Matthews, col58 ln 29-35 teaches information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
receive, from the packet processing engine, a second IHS IP data packet including the second packet reflect table entry identifier;  (Matthews, col58 ln 29-35 information received via a network link 1820 may be interpreted and/or processed by a software component of the computer system 1800, such as a web browser, application, or server, which in turn issues instructions based thereon to a processor 1804, possibly via an operating system and/or other intermediate layers of software components).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of second networking device, second data packet, wherein packet reflect engine that is configured to: receive, from a second networking device, a second host Ethernet data packet that was generated by the host device; receive, from the packet processing engine, a second IHS IP data packet including the second packet reflect table entry identifier, as taught by Matthews in the system of Bhatt, so nodes within a network are configured to adapt to changing path states, due to congestion, node failures, and other factors, detecting path state changes and reporting the changes back to a source using messages capable of traversing a routable network improve network reliability, see Matthews, col4 ln 37-44.
          Bhatt and Matthews do not explicitly disclose provide, in the packet reflect table based on the second host Ethernet data packet, a second packet reflect table entry that includes a second networking device address of the second networking device; generate, based on the second host Ethernet data packet, a second host IP data packet that includes a second packet reflect table entry identifier for the second packet reflect table entry; transmit, to the packet processing engine, the second host IP data packet; use the second packet reflect table entry identifier to identify the second packet reflect table entry in the packet reflect table; retrieve, from the second packet reflect table entry, the second networking device address; and generate and transmit, to the second networking device using the second networking device address, a second IHS Ethernet data packet.
          Yan however discloses provide, in the packet reflect table based on the second host Ethernet data packet, a second packet reflect table entry that includes a second networking device address of the second networking device (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generate, based on the second host Ethernet data packet, a second host IP data packet that includes a second packet reflect table entry identifier for the second packet reflect table entry; transmit, to the packet processing engine, the second host IP data packet; and (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
use the second packet reflect table entry identifier to identify the second packet reflect table entry in the packet reflect table; (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
retrieve, from the second packet reflect table entry, the second networking device address; and (Yan, par0077-0078 teaches the first service routing table includes a flow identifier, a service identifier 1, and a first next-hop address, where the flow identifier is 5-tuple information of the packet flow; for example, the first next-hop address is an IP address of the service node instance 1, for example, 1.1.1.2).
generate and transmit, to the second networking device using the second networking device address, a second IHS Ethernet data packet. (Yan, par0059, 0065 teaches the first service node instance 16 processes the second packet to form a third packet, where the third packet carries a service identifier that matches the first packet, searches the second service routing information according to the service identifier [packet reflect table entry identifier] that matches the first packet to acquire a first next-hop address, where the first next-hop address is a next-hop address that matches the service identifier matching the first packet, and if the first next-hop address is a reachable address, sends the third packet to a device that has the first next-hop address… the first service node instance searches an ARP table [packet reflect table] according to the first next-hop IP address to acquire a first MAC address, where the first MAC address is a MAC address that matches the first next-hop IP address; the first service node instance replaces a destination MAC address in the third packet with the first MAC address to form a second Ethernet packet; and the first service node instance sends the second Ethernet packet to a device that has the first MAC address).
Ethernet data packet (Yan, par0009 teaches the first MAC address as a destination MAC address to perform Ethernet encapsulation on the second packet to form a first Ethernet packet; and sending, by the first service node instance, the first Ethernet packet to a device that has the first MAC address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of provide, in the packet reflect table based on the second host Ethernet data packet, a second packet reflect table entry that includes a second networking device address of the second networking device; generate, based on the second host Ethernet data packet, a second host IP data packet that includes a second packet reflect table entry identifier for the second packet reflect table entry; transmit, to the packet processing engine, the second host IP data packet; use the second packet reflect table entry identifier to identify the second packet reflect table entry in the packet reflect table; retrieve, from the second packet reflect table entry, the second networking device address; and generate and transmit, to the second networking device using the second networking device address, a second IHS Ethernet data packet, as taught by Yan in the IHS of Bhatt and Matthews, so different service processing may need to be provided for different packet flows, not one type of service processing is performed on a packet flow, but the network implement efficient multiple types of service processing on a packet flow, see Yan, par0004.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Matthews further in view of Yan, and further in view of DiBiasio.
As per claim 9.  Bhatt, Matthews and Yan disclose the IHS of claim 8. 
          Bhatt, Matthews and Yan do not explicitly disclose wherein the first packet reflect table entry associates the host device address, the IHS address, and the first networking device address.
          DiBiasio however discloses wherein the first packet reflect table entry associates the host device address, the IHS address, and the first networking device address. (DiBiasio, par0051 teaches table 700 includes a source address (SA) column 702, a source port column 704, a destination address (DA) column 706, a destination port column 708, a protocol column 710, a previous hop address column 712, and a queue selection strategy/queue column 713. Table 700 may also include a selected Per Hop Behavior (PHB) column 714).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first packet reflect table entry associates the host device address, the IHS address, and the first networking device address as taught by DiBiasio in the IHS of Bhatt, Matthews and Yan, so network traffic for different sources and sinks can be forwarded at different speeds or rates, thereby controlling the loss and/or delay experienced by the traffic, to take advantage of these services and resources, individual frames or packets can be marked so that intermediate devices will treat them in a predetermined manner., see DiBiasio, par0010.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Matthews further in view of Yan in view of Shua, and further in view of Krishnan.
As per claim 10.  Bhatt, Matthews and Yan disclose the IHS of claim 7. 
          Bhatt, Matthews and Yan do not explicitly disclose wherein the first host IP data packet includes a host device address of the host device as a source IP address, an IHS address of the IHS as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field.
          Shua however discloses wherein the first host IP data packet includes a host device address of the host device as a source IP address, an IHS address of the IHS as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field. (Shua, par0045 teaches An IP-packet header 2 is shown in FIG. 1 having various fields including: a version field 4, an IHL field 6 (Internet header length), a TOS field 8 (type of service), a total-length field 10, an identification field 12, an IP-flags field 14 (e.g. x, D, and M), a fragment-offset field 16, a TTL field 18 (time to live), a protocol field 20, a header-checksum field 22, a source-address field 24, a destination-address field 26, and an IP-option field 28 (an optional field that is not common).).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first host IP data packet includes a host device address of the host device as a source IP address, a server device address of the server device as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field as taught by Shua in the IHS of Bhatt, Matthews and Yan, so packet tagging using IP indexing via dynamic-length prefix code provide an ability to distinguish between different identities that share the same IP address in order to allow the Policy Enforcement Point to give each one of the users his/her own network access, see Shua, par0004.
          Bhatt,,Matthews,Yan and Shua do not explicitly disclose the first packet reflect table entry identifier in a Type of Service (ToS) field.
          Krishnan however discloses the first packet reflect table entry identifier in a Type of Service (ToS) field. (Krishnan, par0034 teaches a lookup table can have up to 15 match fields, such as ingress port, metadata, Ethernet source address, Ethernet destination address, Ethernet type, Virtual Local Area Network IDentity (VLAN ID), VLAN priority, MPLS label, MPLS traffic class, IPv4 (or IPv6) source address, IPv4 (or IPv6) destination address, IPv4 protocol/Address Resolution Protocol (ARP) opcode, IPV4 ToS bits, TCP/UDP/SCTP source port, TCP/UDP/SCTP destination port/ICMP code).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first packet reflect table entry identifier in a Type of Service (ToS) field as taught by Krishnan in the IHS of Bhatt,,Matthews,Yan and Shua, so to forward a packet in a communication network, the network nodes often use multi-dimensional tables with associated rules, where the keys used for lookups in the multi-dimensional tables are formed from the multiple packet header fields, see Krishnan, par0004.

As per claim 11  Bhatt, Matthews and Yan disclose the IHS of claim 7.
          Bhatt, Matthews and Yan do not explicitly disclose wherein the first IHS IP data packet includes an IHS address of the IHS as a source IP address, a host device address of the host device as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field.
          Shua however discloses wherein the first IHS IP data packet includes an IHS address of the IHS as a source IP address, a host device address of the host device as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field. (Shua, par0045 teaches An IP-packet header 2 is shown in FIG. 1 having various fields including: a version field 4, an IHL field 6 (Internet header length), a TOS field 8 (type of service), a total-length field 10, an identification field 12, an IP-flags field 14 (e.g. x, D, and M), a fragment-offset field 16, a TTL field 18 (time to live), a protocol field 20, a header-checksum field 22, a source-address field 24, a destination-address field 26, and an IP-option field 28 (an optional field that is not common).).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first IHS IP data packet includes an IHS address of the IHS as a source IP address, a host device address of the host device as a destination IP address, and the first packet reflect table entry identifier in a Type of Service (ToS) field as taught by Shua in the method of Bhatt, Matthews and Yan, so packet tagging using IP indexing via dynamic-length prefix code provide an ability to distinguish between different identities that share the same IP address in order to allow the Policy Enforcement Point to give each one of the users his/her own network access, see Shua, par0004.
          Bhatt,,Matthews,Yan and Shua do not explicitly disclose the first packet reflect table entry identifier in a Type of Service (ToS) field.
          Krishnan however discloses the first packet reflect table entry identifier in a Type of Service (ToS) field (Krishnan, par0034 teaches a lookup table can have up to 15 match fields, such as ingress port, metadata, Ethernet source address, Ethernet destination address, Ethernet type, Virtual Local Area Network IDentity (VLAN ID), VLAN priority, MPLS label, MPLS traffic class, IPv4 (or IPv6) source address, IPv4 (or IPv6) destination address, IPv4 protocol/Address Resolution Protocol (ARP) opcode, IPV4 ToS bits, TCP/UDP/SCTP source port, TCP/UDP/SCTP destination port/ICMP code).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first packet reflect table entry identifier in a Type of Service (ToS) field as taught by Krishnan in the method of Bhatt,,Matthews,Yan and Shua, so to forward a packet in a communication network, the network nodes often use multi-dimensional tables with associated rules, where the keys used for lookups in the multi-dimensional tables are formed from the multiple packet header fields, see Krishnan, par0004.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Matthews further in view of Yan, and further in view of Padebettu.
As per claim 12.  Bhatt, Matthews and Yan disclose the IHS of claim 7.
          Bhatt, Matthews and Yan do not explicitly disclose wherein the first IHS Ethernet data packet includes an IHS address of the IHS as a source IP address, a host device address of the host device as a destination IP address, and the first networking device address as a next hop Media Access Control (MAC) address.
          Padebettu however discloses wherein the first IHS Ethernet data packet includes an IHS address of the IHS as a source IP address, a host device address of the host device as a destination IP address, and the first networking device address as a next hop Media Access Control (MAC) address. (Padebettu, par0034 teaches the Ethernet packet may include a destination MAC address field, a source MAC address field, an Ethernet type field, an IPv4 packet field that includes the IP packet,…. IP packet may include a version field, a type field, a type of service field, a length field, an identification field, a flags field, a fragmentation offset field, a time to live field, a protocol field (e.g., indicating a UDP), a header checksum field, a source IP address, a destination IP address, an options field, a padding field, and an IP payload field).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first IHS Ethernet data packet includes an IHS address of the IHS as a source IP address, a host device address of the host device as a destination IP address, and the first networking device address as a next hop Media Access Control (MAC) address as taught by Padebettu in the IHS of Bhatt, Matthews and Yan, so access gateway function uses the identification information associated with the client device and the identification information associated with the PDU session to uniquely identify a tunnel and/or destination for the message, which prevents the message from being misrouted or lost by the core network, see Padebettu, par0010.
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of providing, by the packet reflect subsystem in the packet reflect table based on the second host Ethernet data packet, a second packet reflect table entry that includes a second networking device address of the second networking device; generating, by the packet reflect subsystem based on the second host Ethernet data packet, a second host IP data packet that includes a second packet reflect table entry identifier for the second packet reflect table entry; transmitting, by the packet reflect subsystem to the packet processing engine, the second host IP data packet; using, by the packet reflect subsystem, the second packet reflect table entry identifier to identify the second packet reflect table entry in the packet reflect table; retrieving, by the packet reflect subsystem from the second packet reflect table entry, the second networking device address; and generating and transmitting, by the packet reflect subsystem to the second networking device using the second networking device address, a second server device Ethernet data packet, as taught by Yan in the method of Matthews, so different service processing may need to be provided for different packet flows, not one type of service processing is performed on a packet flow, but the network implement efficient multiple types of service processing on a packet flow, see Yan, par0004.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent are -
• Zhang et al. (US20200136967A1) – Related art in the area of a method for forwarding a packet, a ESGW device decapsulates a received downstream data packet to obtain a downstream IP data packet when a destination MAC address of the downstream data packet is an MAC address of the ESGW device.
• Wallman (US20160006639A1) – Related art in the area of a service operations administration and maintenance (OAM) session between an originator and a reflector in a communication network includes continuously monitoring, by the reflector, any test packets transmitted by the originator.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442